Frankum, Judge.
1. Where the defendant insurance company issued to the plaintiff corporation a policy of automobile liability insurance which contained a condition that the insured should immediately forward to the 'company every demand, notice, summons, or other process received by it or its representative on account of any occurrence covered by the policy, performance of this requirement on the part of the insured was a condition precedent to the company’s liability. Cooper v. Glens Falls Indem. Co., 93 Ga. App. 127 (91 SE2d 120); Employees Assur. Soc. v. Bush, 105 Ga. App. 190 (123 SE2d 908). The negligent failure of the insured to forward the process and copy of the petition served on it relieved the insurance company of liability under the policy.
2. A corporation is an artificial person created by law, Code § 22-101, and can only act through its officers and agents. Georgia Military Academy v. Estill, 77 Ga. 409 (3). Accord*42ingly, the negligent acts or omissions of its agents done within the scope of their employment are imputable and chargeable to the corporation.
3. As used in the condition contained in the policy of insurance referred to in headnote 1 above, the word “representative” is synonymous with the term “agent” and means one clothed by the employer with the power to act for it in the exercise of its business. Sunset Mill. & Grain Co. v. Anderson, 39 Cal.2d 773 (249 P2d 24, 27); Dewey v. National Tank Main. Corp., 233 Iowa 58 (8 NW2d 593, 596).
4. Where, after an automobile owned by one of its employees and driven by another of its employees in the scope of his employment collided with the automobile of another, the plaintiff corporation was sued for property damage within the coverage of the policy of insurance issued by the defendant insurance company, and where service of the process was had upon the plaintiff corporation by leaving a copy of the petition and process at its place of doing business within the county and in the possession of a representative who was then and there solely in charge of the plaintiff’s place of business, and who was shown to have been a supervisor of the plaintiff’s television service personnel and was also the person in charge of the corporation’s place of business in the absence of the president and his wife, the trial judge sitting without the intervention of a jury would have been authorized to find that he was such a representative of the plaintiff corporation as referred to in the policy who would have been expected to hand the process left with him to the proper officer of his employer or notify him of its receipt, and one whose negligence in failing to deliver the process and petition to the officers of the corporation would be imputable to the corporation and that the failure of the corporation to forward such papers to the defendant insurance company after they were received by such representative relieved the insurance company of its duty under the policy to defend the suit. Georgia R. &c. Co. v. Head, 150 Ga. 177, 181 (103 SE 158); Georgia Creosoting Co. v. Fowler, 35 Ga. App. 372 (133 SE 479); Southern Bell Tel. &c. Co. v. Jackson, 102 Ga. App. 699 (2) (117 SE2d 550).
5. The judge was likewise authorized to find from the evidence that the subsequent agreement of the defendant insurance company to settle, investigate or defend the action brought by *43the third party claimant, which agreement was made after judgment had been rendered for the plaintiff in that suit, was conditioned upon the success of a proceeding brought by the plaintiff’s attorneys to have the default judgment against the plaintiff set aside, and that such agreement did not amount to a waiver of the terms of the policy requiring the plaintiff to immediately forward process received by it.
Decided May 22, 1963
Rehearing denied June 18, 1963.
Rose & Lappas, Hugh A. Wells, Sidney I. Rose, for plaintiff in error.
T. J. Long, Ben Weinberg, Jr., contra.
6. The finding and judgment of the trial judge, sitting without a jury, in favor of the defendant insurance company was authorized by the evidence.

Judgment affirmed.

Nichols, P. J., and Jordan, J., concur.